       Case 1:19-cv-03381-ALC-BCM Document 149 Filed 12/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                                                               )
FASHION LEAF GARMENT CO., LTD. and CTR                                                         ) Case No. 19-cv-03381-ALC
HOLDINGS LLC,                                                                                  )
                                                                                               )
                                    Plaintiffs,                                                )
                                                                                               )
            -against-                                                                          )
                                                                                               )
RINGER JEANS LLC, RINGER JEANS                                                                 )
APPAREL LLC, RINGERJEANS LLC, NEW                                                              )
AGE BRANDING LLC, E-Z APPAREL, LLC,                                                            )
ESSENTIALS NEW YORK LLC, ESSENTIALS                                                            )
NEW YORK APPAREL, LLC, LIMITED                                                                 )
FASHIONS, LLC, GABRIEL ZEITOUNI and                                                            )
CHARLES AZRAK,                                                                                 )
                                                                                               )
                                    Defendants.                                                )
.............................................................................................. )
                                                                                               )
ANHUI GARMENTS IMPORT & EXPORT CO.,                                                            )
LTD.,                                                                                          )
                                                                                               )
                                    Intervenor Plaintiff,                                      )
                                                                                               )
            -against-                                                                          )
                                                                                               )
NEW AGE BRANDING LLC and LIMITED                                                               )
FASHIONS, LLC                                                                                  )
                                                                                               )
                                    Intervenor Defendants.                                     )
_______________________________________________ )


                                          ANSWER TO COUNTERCLAIM

          Plaintiff, Fashion Leaf Garment Co., Ltd. ("FLG") by and through its attorney, Bernard H.

Fishman, Esq., as and for its answer to a counterclaim designated as a counterclaim of defendant

Ringerjeans LLC ("RJ") against Fashion Leaf Garment Co., Ltd. alleges as follows:
      Case 1:19-cv-03381-ALC-BCM Document 149 Filed 12/19/20 Page 2 of 2




       1.      FLG denies each and every allegation contained in paragraphs 25, 26, 28, 29, 30, 33,

34, 37, 38 and 39 of the defendants' Answer to Second Amended Complaint with Counterclaim except

admits that RJ placed significant orders in 2018 with FLG for production of TJ Maxx merchandise

consisting of women's contemporary jackets, pants and shorts.

       2.      FLG lacks knowledge or information sufficient to form a belief about the truth of the

allegations made in paragraphs 21, 22, 23, 24, 31, 32, 35 and 36 of the defendants' Answer to Second

Amended Complaint with Counterclaim.

       3.      FLG admits the allegations of paragraph 27 of the Answer to second Amended

Complaint with Counterclaim.

       WHEREFORE, (a) Plaintiffs respectfully demand judgment against the defendants as

outlined in the Second Amended Complaint; (b) Plaintiff Fashion Leaf Garment Co., Ltd. respectfully

demands judgment dismissing the Counterclaim; and (c) Plaintiffs respectfully demand judgment

against defendants granting such other and further relief as this Court deems just and proper.

Dated: Hartsdale, New York
       December 17, 2020

                                                        /s/ Bernard A. Fishman
                                                      Bernard H. Fishman
                                                      Attorney for Plaintiffs
                                                      6 Old Farm Lane
                                                      Hartsdale, NY 10530
                                                      914-946-5043




                                                  2
